
	
		I
		112th CONGRESS
		1st Session
		H. R. 3269
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2011
			Mr. Olson (for
			 himself, Ms. McCollum,
			 Mr. Price of Georgia,
			 Mr. Latham,
			 Mr. Harris,
			 Mrs. McMorris Rodgers,
			 Mr. Nunes,
			 Mrs. Blackburn,
			 Mr. Bucshon,
			 Mr. Lance,
			 Mr. Harper,
			 Mr. Broun of Georgia,
			 Mr. Poe of Texas,
			 Mr. Burgess,
			 Mr. Owens,
			 Mr. Barrow,
			 Mr. David Scott of Georgia,
			 Mr. Rothman of New Jersey,
			 Mr. Courtney,
			 Ms. Matsui,
			 Ms. Fudge,
			 Mr. Braley of Iowa,
			 Mrs. Capps,
			 Mr. Murphy of Connecticut,
			 Mrs. Bono Mack,
			 Ms. Jenkins,
			 Mr. Davis of Illinois,
			 Mr. Runyan,
			 Mr. Boren,
			 Mr. Tiberi,
			 Mr. Bonner,
			 Mr. Stivers, and
			 Mr. Schock) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  the continued access of Medicare beneficiaries to diagnostic imaging
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Diagnostic Imaging Services Access
			 Protection Act of 2011.
		2.FindingsCongress finds that—
			(1)Medicare payments
			 for imaging services have been substantially reduced by various actions of the
			 Congress and the Secretary of Health and Human Services;
			(2)further
			 significant reductions to Medicare payments for these services may hinder the
			 access of Medicare beneficiaries to imaging services; and
			(3)additional study
			 of the issue should be undertaken before further cuts to Medicare payment for
			 imaging services are applied.
			3.Medicare payment
			 for imaging servicesSection
			 1848(b)(4) of the Social Security Act (42 U.S.C. 1395w–4(b)(4)) is amended by
			 adding at the end the following new subparagraph:
			
				(E)Limitation on
				application of multiple procedure payment reductionThe Secretary shall not apply a multiple
				procedure payment reduction policy to the professional component of imaging
				services—
					(i)furnished in 2012;
				or
					(ii)furnished in 2013
				or a subsequent year unless the reduction is based on the data, analysis, and
				conclusions of a study completed by an expert panel of physician members from a
				national medical specialty society expert in the field of diagnostic imaging
				services (such as the American College of
				Radiology).
					.
		
